

117 S953 IS: Water for Conservation and Farming Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 953IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for drought preparedness and improved water supply reliability.1.Short title; table of contents(a)Short titleThis Act may be cited as the Water for Conservation and Farming Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Infrastructure developmentSec. 101. Technical amendment to the Water Desalination Act of 1996.Sec. 102. Bureau of Reclamation Infrastructure Fund.Sec. 103. Watersmart extension and expansion.TITLE II—Ecosystem protection and restorationSec. 201. Waterbird and shorebird habitat creation program.Sec. 202. Sustaining biodiversity during droughts.Sec. 203. Reauthorization of Cooperative Watershed Management Program.Sec. 204. Multibenefit projects to improve watershed health.Sec. 205. Drought planning and preparedness for critically important fisheries.Sec. 206. Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000.2.DefinitionsIn this Act:(1)FundThe term Fund means the Bureau of Reclamation Infrastructure Fund established by section 102(a).(2)Reclamation stateThe term Reclamation State has the meaning given the term in section 4014 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322).(3)SecretaryThe term Secretary means the Secretary of the Interior. IInfrastructure development101.Technical amendment to the Water Desalination Act of 1996Section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by redesignating the second paragraph (1) (relating to eligible desalination projects) as paragraph (2).102.Bureau of Reclamation Infrastructure Fund(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Bureau of Reclamation Infrastructure Fund, consisting of—(1)such amounts as are deposited in the Fund under subsection (b)(1); and(2)any interest earned on investment of amounts in the Fund under subsection (c)(1)(B).(b)Deposits to fund(1)In generalFor each of fiscal years 2031 through 2061, the Secretary of the Treasury shall deposit in the Fund $300,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), of which—(A)$100,000,000 shall be expended by the Secretary for water reclamation and reuse projects authorized under—(i)the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.); or (ii)section 4(a)(2) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298);(B)$100,000,000 shall be expended by the Secretary for grants authorized under section 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364); and(C)$100,000,000 shall be expended by the Secretary to perform modifications to preserve the structural safety of Bureau of Reclamation dams and related facilities to ensure that Bureau of Reclamation facilities do not present unreasonable risks to public safety, property, or the environment, if the expenditures—(i)account for not more than 85 percent of the total costs for any dam safety project; and(ii)are made in accordance with section 3 of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 507). (2)Availability of amountsAmounts deposited in the Fund under paragraph (1) shall—(A)be made available in accordance with this section, without further appropriation; and(B)be in addition to amounts appropriated for the purposes described in this section under any other provision of law. (c)Expenditures from fund(1)In generalSubject to paragraph (2), for each of fiscal years 2031 through 2061, the Secretary may expend from the Fund, in accordance with this section, not more than an amount equal to the sum of—(A)the amounts deposited in the Fund for the applicable fiscal year under subsection (b)(1); and(B)the amount of interest accrued in the Fund for the fiscal year in which the expenditures are made.(2)Additional expenditures(A)In generalThe Secretary may expend more in any fiscal year than the amounts described in paragraph (1) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under paragraph (1) in 1 or more prior fiscal years.(B)Retention in accountsAny additional amounts referred to in subparagraph (A) shall—(i)accrue interest in accordance with this section; and(ii)only be expended for the purposes for which expenditures from the Fund are authorized.103.Watersmart extension and expansion(a)Water management improvementSection 9504(a) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)) is amended—(1)in paragraph (1)—(A)in subparagraph (F), by inserting , including through temporary, voluntary, and compensated transactions that decrease consumptive water use at a regional or watershed scale after imbalances; and(B)in subparagraph (J), by striking clause (i) and inserting the following:(i)to increase ecological resilience to climate change by addressing climate-related impacts to, or vulnerabilities of, the water supply of the United States, including by enhancing natural water storage within a floodplain or riparian wetland;; and(2)in paragraph (3)(B)(i), by striking subclause (II) and inserting the following:(II)to use the assistance provided under a grant or agreement to increase the consumptive use of water for agricultural operations above the pre-project levels, as determined pursuant to the law of the State in which the operation of the eligible applicant is located..(b)Authorization of appropriationsSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended by striking subsection (e) and inserting the following:(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $700,000,000, to remain available until expended, subject to the condition that $50,000,000 of that amount shall be used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235)..IIEcosystem protection and restoration201.Waterbird and shorebird habitat creation program(a)Authorization of habitat creation program(1)In generalSubject to paragraphs (2) and (3), the Secretary shall establish a program under which the Secretary shall provide financial assistance to eligible agricultural producers in Reclamation States, in the form of direct payments or credits, as applicable, to compensate the eligible agricultural producers for the creation and maintenance of waterbird and shorebird habitats.(2)Limitation on amount of financial assistanceNot more than a total of $3,500,000 of financial assistance may be provided for each fiscal year under paragraph (1).(3)ConditionsFinancial assistance shall be provided under paragraph (1) only if the Secretary determines that the activities receiving the financial assistance would—(A)create new habitat that would not otherwise be created; or(B)maintain existing habitat that would not otherwise be maintained.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,500,000 to carry out this section for each of fiscal years 2022 through 2027, to remain available until expended.(c)ReportNot later than October 1, 2022, and every 2 years thereafter, the Secretary shall submit to Congress a report that describes the environmental performance of activities that are receiving, or have received, financial assistance under the program established under subsection (a)(1) during the period covered by the report. 202.Sustaining biodiversity during droughtsSection 9503(b) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10363(b)) is amended—(1)in paragraph (3)(D), by inserting and native biodiversity after wildlife habitat; and(2)in paragraph (4)(B), by inserting and drought biodiversity plans to address sustaining native biodiversity during periods of drought after restoration plans.203.Reauthorization of Cooperative Watershed Management ProgramSection 6002 of the Omnibus Public Lands Management Act of 1976 (16 U.S.C. 1015a) is amended by striking subsection (g) and inserting the following:(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$20,000,000 for each of fiscal years 2012 through 2021; and(2)$40,000,000 for each of fiscal years 2022 through 2026..204.Multibenefit projects to improve watershed health(a)Definition of eligible applicantIn this section, the term eligible applicant means—(1)any Reclamation State, Indian Tribe, irrigation district, water district, or organization with water or power delivery authority;(2)any Reclamation State, regional authority, or local agency or authority; and(3)any nonprofit conservation organization.(b)Establishment of competitive grant programNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the heads of relevant agencies, shall establish a competitive grant program under which the Secretary shall award grants to eligible applicants for the design, implementation, and monitoring of conservation outcomes of habitat restoration projects that improve watershed health in a Reclamation State by accomplishing 1 or more of the following: (1)Ecosystem benefits.(2)Restoration of native species beyond existing or planned measures necessary to comply with Federal or State laws relating to species recovery.(3)Mitigation against the impacts of climate change to fish and wildlife habitats.(4)Protection against invasive species.(5)Restoration of aspects of the natural ecosystem.(6)Enhancement of commercial or recreational fishing.(7)Enhancement of river-based recreation, such as kayaking, rafting, and canoeing.(c)Requirements(1)In generalIn awarding a grant to an eligible applicant under subsection (b), the Secretary—(A)shall give priority to an eligible applicant that would carry out a habitat restoration project that achieves more than 1 of the benefits described in that subsection; and(B)may not provide a grant to carry out a habitat restoration project, the purpose of which is to meet existing environmental mitigation or compliance obligations under Federal or State law.(2)ComplianceA habitat restoration project awarded a grant under subsection (a) shall comply with all applicable Federal and State laws.(d)Cost-Sharing requirementThe Federal share of the cost of any habitat restoration project that is awarded a grant under subsection (b)—(1)shall not exceed 50 percent of the cost of the habitat restoration project; or(2)in the case of a habitat restoration project that provides benefits to ecological or recreational values in which the nonconsumptive water conservation benefit or habitat restoration benefit accounts for at least 75 percent of the cost of the habitat restoration project, as determined by the Secretary, shall not exceed 75 percent of the cost of the habitat restoration project.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2022 through 2025.205.Drought planning and preparedness for critically important fisheries(a)DefinitionsIn this section:(1)Critically important fisheryThe term critically important fishery means—(A)a fishery located in a Reclamation State that is commercially, culturally, or recreationally important; (B)a fishery located in a Reclamation State that contains fish species that are listed as threatened or endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(C)a fishery located in a Reclamation State that is used by 1 or more Indian Tribes in the Reclamation State for ceremonial subsistence or commercial purposes.(2)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)Qualified tribal governmentThe term qualified Tribal Government means any government of an Indian Tribe that the Secretary determines—(A)is involved in fishery management and recovery activities, including activities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(B)has the management and organizational capability to maximize the benefits of assistance provided under subsection (c).(4)SecretaryThe term Secretary means the Secretary, acting through the Director of the United States Fish and Wildlife Service.(b)Drought plan for critically important fisheries(1)In generalNot later than January 1, 2022, and every 3 years thereafter, the Secretary, in consultation with the Director of the National Marine Fisheries Service, the Commissioner of Reclamation, the Chief of Engineers, applicable State fish and wildlife agencies, and qualified Tribal Governments, shall prepare a plan to sustain the survival of critically important fisheries during future periods of extended drought through—(A)voluntary, compensated actions by private landowners and water right holders; or (B)other investments in drought preparedness made by the Secretary.(2)ConsiderationsIn preparing the plan under paragraph (1), the Secretary shall consider— (A)habitat restoration efforts designed to provide drought refugia and increased fishery resilience during droughts;(B)relocating the release location and timing of hatchery fish to avoid predation and temperature impacts;(C)barging of hatchery release fish to improve survival and reduce straying;(D)coordination with water users, the Commissioner of Reclamation, State fish and wildlife agencies, qualified Tribal Governments, and interested public water agencies regarding voluntary water transfers, including through groundwater substitution activities, to determine if water releases can be collaboratively managed in a way that provides additional benefits for critically important fisheries without negatively impacting wildlife habitat;(E)hatchery management modifications, such as expanding hatchery production of fish during periods of extended drought, if appropriate for a particular river basin;(F)hatchery retrofit projects, such as the installation and operation of filtration equipment and chillers, to reduce disease outbreak, egg mortality, and other impacts of droughts in high water temperatures;(G)increasing rescue operations of upstream migrating fish;(H)improving temperature modeling and related forecasted information to predict water management impacts to the habitat of critically important fisheries with a higher degree of accuracy than current models;(I)programs to reduce predation losses at artificially created predation hot spots;(J)habitat restoration efforts designed to provide drought refugia and increased fisheries resilience during droughts; and(K)retrofitting existing water facilities to provide improved temperature conditions for fish.(c)Public commentBefore finalizing a plan under subsection (b), the Secretary shall provide for a public comment period of not less than 90 days.(d)Authorization of appropriations for fish recovery effortsThere is authorized to be appropriated to the Secretary to carry out fish, stream, and hatchery activities relating to fish recovery efforts, including activities carried out in coordination with the Director of the National Marine Fisheries Service, the Commissioner of Reclamation, the Chief of Engineers, applicable State fish and wildlife agencies, or a qualified Tribal Government, $25,000,000 for fiscal year 2022. (e)EffectNothing in this section affects any obligation under any Federal environmental law. 206.Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000(a)Definition of pacific drainage areaSection 2(1) of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended by inserting or a terminal lake before the period at the end.(b)Authorization of appropriationsSection 10(a) of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended by striking $15 million through 2021 and inserting $25,000,000 for each of fiscal years 2022 through 2028. 